                           Case 8:21-bk-00455-RCT         Doc 9     Filed 03/03/21       Page 1 of 1
[Dnftpoc] [Asset Notice]
                                        UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION



In re:                                                                         Case No. 8:21−bk−00455−RCT
                                                                               Chapter 7

Edward W. Altaffer



________Debtor*________/
                                    NOTICE OF DEADLINE TO FILE PROOF OF CLAIM

                 NOTICE IS HEREBY GIVEN TO CREDITORS, AND OTHER PARTIES IN INTEREST:

   Pursuant to Fed. R. Bankr. P. 3002(c)(5), creditors are hereby notified that a dividend now appears possible in this
case. Therefore, the "Deadline to File a Proof of Claim" in this case is June 7, 2021 .

    A proof of claim is a signed statement describing a creditor's claim. If you do not file a proof of claim by the
"Deadline to File a Proof of Claim" provided herein, you might not be paid any money on your claim against the
Debtor in the bankruptcy case. To be paid, you must file a proof of claim, even if your claim is listed in the schedules
filed by the Debtor. Any creditor who has filed a proof of claim in this case previously need not file another proof of
claim.

   A Proof of Claim form ("Official Form B 410") may be filed on−line at the Court's website −
www.flmb.uscourts.gov, or obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. A claim
may be filed with, or mailed to, the Clerk of the Bankruptcy Court.

   Copies of supporting documents, such as statements of account, invoices, ledger cards, etc. should be attached to
the proof of claim whether filing via the internet, in person or by mail.



           Dated March 3, 2021 .


                                          Sheryl L. Loesch , Clerk of Court
                                          Sam M. Gibbons United States Courthouse
                                          801 North Florida Avenue, Suite 555
                                          Tampa, FL 33602


           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.

           Copies furnished to:
           All Interested Parties
